UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01728 Nicholas Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jennifer R. Kloehn, Senior Vice President and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2017 Date of Reporting Period: 12/31/2016 Item 1. Schedule of Investments. NICHOLAS FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF DECEMBER 31, 2016 SHARES OR PRINCIPAL VALUE AMOUNT COMMON STOCKS 94.02% Consumer Discretionary - Media 5.11% 1,174,000 CBS Corporation - Class B $ 725,000 Time Warner Inc. 69,984,250 144,674,130 Consumer Discretionary - Retailing 10.35% 250,000 Home Depot, Inc. (The) 33,520,000 2,962,782 LKQ Corporation * 90,809,268 290,000 Lowe's Companies, Inc. 20,624,800 297,476 O'Reilly Automotive, Inc. * 82,820,293 445,000 Target Corporation 32,142,350 130,000 Ulta Salon, Cosmetics & Fragrance, Inc. * 33,142,200 293,058,911 Consumer Discretionary - Services 3.23% 968,103 Popeyes Louisiana Kitchen, Inc. * 58,550,869 595,000 Starbucks Corporation 33,034,400 91,585,269 Consumer Staples - Food & Staples Retailing 2.78% 950,000 Walgreens Boots Alliance, Inc. 78,622,000 Consumer Staples - Food, Beverage & Tobacco 1.45% 450,000 Philip Morris International Inc. 41,170,500 Energy 1.72% 1,800,000 Enterprise Products Partners L.P. 48,672,000 Financials - Diversified 5.99% 569,505 Affiliated Managers Group, Inc. * 82,749,077 2,200,000 Charles Schwab Corporation (The) 86,834,000 169,583,077 Financials - Insurance 4.34% 605,000 Aon plc 67,475,650 420,000 Chubb Limited 55,490,400 122,966,050 Health Care - Equipment & Services 7.28% 1,186,254 DaVita Inc. * 76,157,507 455,100 Laboratory Corporation of America Holdings * 58,425,738 575,000 Medtronic Public Limited Company 40,957,250 295,000 Zimmer Biomet Holdings, Inc. 30,444,000 205,984,495 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 11.10% 515,000 AbbVie Inc. 32,249,300 450,000 Celgene Corporation * 52,087,500 1,150,000 Gilead Sciences, Inc. 82,351,500 430,887 Merck & Co., Inc. 25,366,318 1,475,000 Pfizer Inc. 47,908,000 525,688 Thermo Fisher Scientific Inc. 74,174,577 314,137,194 Industrials - Capital Goods 6.60% 650,000 Fortive Corporation 34,859,500 571,100 Snap-on Incorporated 97,812,297 233,910 W.W. Grainger, Inc. 54,325,598 186,997,395 Industrials - Commercial & Professional Services 4.96% 225,000 Cintas Corporation 26,001,000 1,158,000 Copart, Inc. * 64,164,780 1,195,000 Nielsen Holdings plc 50,130,250 140,296,030 Industrials - Transportation 2.25% 172,076 AMERCO 63,597,569 Information Technology - Hardware & Equipment 3.81% 330,000 Apple Inc. 38,220,600 2,300,000 Cisco Systems, Inc. 69,506,000 107,726,600 Information Technology - Semiconductors & Semiconductor Equipment 2.20% 835,000 Skyworks Solutions, Inc. 62,341,100 Information Technology - Software & Services 14.48% 52,500 Alphabet Inc. - Class A * 40,520,550 325,000 Facebook, Inc. - Class A * 37,391,250 300,000 Gartner, Inc. * 30,321,000 440,000 International Business Machines Corporation 73,035,600 700,000 Mastercard Incorporated - Class A 72,275,000 950,000 Microsoft Corporation 59,033,000 305,000 salesforce.com, inc. * 20,880,300 280,000 ServiceNow, Inc. * 20,815,200 450,000 Visa Inc. - Class A 35,109,000 310,000 Workday, Inc. * 20,487,900 409,868,800 Materials 3.65% 436,600 AptarGroup, Inc. 32,068,270 950,401 Ball Corporation 71,346,603 103,414,873 Real Estate - Real Estate 1.90% 1,705,000 CBRE Group, Inc. * 53,690,450 Telecommunication Services 0.83% 550,000 AT&T Inc. 23,391,500 TOTAL COMMON STOCKS 2,661,777,943 (cost $1,742,419,757) SHORT -TERM INVESTMENTS 6.46% Commercial Paper - 6.04% $ AbbVie Inc. 01/03/17, 0.77% 6,000,000 6,000,000 J.M. Smucker Company (The) 01/03/17, 0.85% 6,000,000 5,000,000 Edison International 01/04/17, 0.75% 4,999,896 8,425,000 Eversource Energy 01/04/17, 0.83% 8,424,806 7,375,000 Bemis Company, Inc. 01/05/17, 1.00% 7,374,590 4,425,000 Eversource Energy 01/05/17, 0.90% 4,424,779 2,000,000 Pacific Gas and Electric Company 01/05/17, 0.80% 1,999,911 5,000,000 Hyundai Capital America, Inc. 01/06/17, 0.93% 4,999,613 7,950,000 Medtronic Global Holdings S.C.A. 01/09/17, 0.83% 7,948,900 8,000,000 Time Warner Inc. 01/09/17, 1.01% 7,998,653 7,375,000 Clorox Company (The) 01/10/17, 0.85% 7,373,781 7,000,000 Dollar General Corporation 01/10/17, 1.00% 6,998,639 8,250,000 Parker-Hannifin Corporation 01/10/17, 0.73% 8,248,829 6,200,000 Campbell Soup Company 01/11/17, 0.85% 6,198,829 9,275,000 Parker-Hannifin Corporation 01/11/17, 0.90% 9,273,145 7,500,000 Time Warner Inc. 01/12/17, 0.97% 7,498,181 5,000,000 Bell Canada 01/13/17, 0.99% 4,998,625 6,000,000 UnitedHealth Group Incorporated 01/17/17, 0.95% 5,997,783 11,700,000 Campbell Soup Company 01/18/17, 0.85% 11,695,856 3,150,000 Harley-Davidson Financial Services, Inc. 01/18/17, 0.88% 3,148,845 7,000,000 McDonald's Corporation 01/19/17, 0.88% 6,997,262 8,000,000 Bell Canada 01/20/17, 1.03% 7,996,109 4,400,000 McDonald's Corporation 01/24/17, 0.85% 4,397,818 9,925,000 McDonald's Corporation 01/25/17, 0.85% 9,919,845 10,000,000 Clorox Company (The) 02/06/17, 0.95% 9,991,028 170,905,723 - Variable Rate Security - 0.42% 11,972,855 Morgan Stanley Liquidity Funds Government Portfolio (Institutional Class), 0.45% 11,972,855 TOTAL SHORT-TERM INVESTMENTS 182,878,578 (cost $182,878,578) - TOTAL INVESTMENTS (cost $1,925,298,335) - 100.48% 2,844,656,521 LIABILITIES, NET OF OTHER ASSETS - (0.48)% (13,478,275 ) - TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $ % Of net assets. * Non-income producing. As of December 31, 2016, investment cost for federal tax purposes was $1,925,298,335 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (38,545,197 ) Net unrealized appreciation $919,358,185 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2016 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities - Level 1 - Common Stocks(1) $2,661,777,943 Variable Rate Security 11,972,855 Level 2 - Commercial Paper 170,905,723 Level 3 - None Total $2,844,656,521 (1) See Schedule above for further detail by industry. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Fund, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: February 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: February 27, 2017 By: /s/ Jennifer R. Kloehn Name: Jennifer R. Kloehn Title: Principal Financial Officer Date: February 27, 2017
